El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
Don Antonio Santiago fue declarado incapaz por el Tribunal Superior el 9 de diciembre de 1968. Se nombró tutor a don Elpidio Mercado Ruiz. A partir de esa fecha y hasta la muerte de don Antonio, acaecida el 15 de junio de 1973, la Administración de Veteranos envió a dicho tutor la pensión correspondiente.
A la muerte de don Antonio, el informe final de cuentas del tutor mostró un balance favorable a la tutela de $7,493.16. Se retuvo esta suma bajo la custodia del tribunal y a la disposición de los herederos que en su día determinase la corte.
El 30 de octubre de 1974 el tribunal declaró única y universal heredera de don Antonio Santiago a su hija, doña Vi-*922centa Santiago. El señor Elpidio Mercado, en representación de la heredera, comenzó a realizar los trámites necesarios para tomar posesión de los fondos consignados en el tribunal. Estas gestiones se vieron frustradas por la muerte de doña Vicenta el 3 de marzo de 1975.
Doña Vicenta no dejó testamento. Tampoco la sobrevi-vieron ascendientes, descendientes, cónyuge o colaterales den-tro del sexto grado de consanguinidad. Los Estados Unidos de América radicaron una declaratoria de herederos por en-tender que la versión presente de 38 U.S.C. sec. 3202(e) exige la restitución de la suma consignada en el tribunal. El Estado Libre Asociado se opuso a esta solicitud, sosteniendo que tal dinero le corresponde en virtud de los Arts. 912 y 913 del Código Civil, 31 L.P.R.A. sees. 2691 y 2692.(1) El Tribunal Superior declaró único y universal heredero de doña Vicenta Santiago al Estado Libre Asociado. Los Estados Uni-dos de América acudieron ante nos en alzada. Dictamos orden de mostrar causa por la cual no debe revocarse la resolución del Tribunal Superior.
La referida Sec. 3202(e) de 38 U.S.C. dispone, a partir del 31 de mayo de 1974:
“Los fondos provenientes de beneficios pagados al amparo de las leyes implementadas por la Administración de Veteranos, que estén bajo la custodia de un fiduciario nombrado por un tribunal estatal o por dicha Agencia y que en virtud de las corres-pondientes leyes sucesorales serían transferidos al Estado donde el beneficiario tuvo su última residencia, revertirán a los Estados Unidos....” (Traducción nuestra.)
*923Con anterioridad a dicha fecha la referida sección especifi-caba: (2)
“Los fondos provenientes de beneficios pagados al amparo de las leyes implementadas por la Administración 'de Veteranos, que estén bajo la custodia de un tutor o de una persona que legal-mente estuviese a cargo del beneficiario o su patrimonio, y que en virtud de las correspondientes leyes sucesorales serían trans-feridos al Estado donde el beneficiario tuvo su última residencia, revertirán a los Estados Unidos. . . .” (Traducción nuestra.)
El Estado Libre Asociado argumenta que el término “fiducia-rio” empleado en la versión vigente de la ley comprende tan solo un fideicomiso debidamente constituido.
No es válido el argumento. El historial legislativo de la enmienda a la Sec. 3202(e) efectuada el 31 de mayo de 1974 por la Veterans’ Disability Compensation and Survivors’ Benefit Act of 197U, Ley Púb. Núm. 93-295, Título III, sec. 301(c), revela que obedeció al propósito de liberalizar aun más las disposiciones entonces vigentes. Sen. Rep. No. 93-798, 1 de mayo de 1974, U.S. Cong. & Adm. News, 93r Cong., 2a Ses., parte 2, págs. 3224-3225 y 3237. La palabra “fiduciario” se utilizó a todas luces para abarcar toda posible relación fiduciaria, formal e informal, reconocida en el derecho estadounidense. La versión vigente de la Sec. 3202(e), tan distinta a la anterior, es parte de una larga serie de leyes en que el Congreso reitera de modo cada vez más explícito y amplio su intención de que los fondos derivados de beneficios a veteranos que, de aplicarse la ley del estado de su última residencia se heredarían por el Estado,(3) habrán de revertir en vez a Estados Unidos. No armonizaría con este historial la exigencia de que se constituyese un fideicomiso formalmente bajo las leyes de Puerto Rico como condición para *924aplicar la See. 3202 (e). Los fondos en el caso de autos esta-ban incuestionablemente bajo custodia fiduciaria.
Aun bajo la versión de 1957, antes citada, la jurispru-dencia recalca la intención del Congreso de evitar la transmi-sión a los estados por vía de herencia de fondos derivados de beneficios a veteranos. Se afirmó en In re Plich’s Estate, 348 P.2d 706, 709 (Colo. 1960):
“. . . El Congreso tuvo la intención de que regresase a su fuente de origen el dinero proveniente de las pensiones recibidas y conservadas por un veterano que eventualmente falleciese sin dejar herederos legales. De esta forma el dinero podría utilizarse en programas conducentes a ayudar a otros veteranos o por lo menos, ayudaría a aminorar el costo de dichos programas. Desde luego, nunca se contempló la idea de que esos fondos, a través del mecanismo de la reversión, pudiesen constituir una ganancia inesperada para el Estado.” (Traducción nuestra.)
En In re Price’s Estate, 104 N.Y.S.2d 518, 520 (Surr. Ct. 1951), se dijo:
“Fue la intención del Congreso que ningún estado se benefi-ciase de los fondos administrados por la Administración de Vete-ranos.” (Traducción nuestra.)
Al mismo efecto: In re Hammond’s Estate, 154 N.Y.S.2d 820, 822 (1956); In re Campbell’s Estate, 89 N.Y.S.2d 310 (1949).
Es de advertir que en este caso, no obstante, el veterano dejó una heredera. Es la muerte de ella y no la de él la que crea el problema de reversión. ¿Se aplica la See. 3202 (e) a tal situación de hechos? En In re Strahler’s Estate, 359 N.Y.S.2d 481 (Surr. Ct. 1974), se resolvió que no. Se trataba allí del pago de un beneficio efectuado a la madre incapacitada de un veterano fallecido. Al morir la madre intestada y sin herederos, el gobierno federal quiso impedir que dicho beneficio revirtiese al estado. El tribunal señaló que la madre no era veterana y que la legislación que nos ocupa no le per-*925mitía al gobierno de Estados Unidos recuperar los beneficios pagados a ella. No hemos hallado jurisprudencia en contrario.
Conforme el Art. 603 del Código Civil, 31 L.P.R.A. see. 2085, “Los derechos a la sucesión de una persona se transmiten desde el momento de su muerte.” Doña Vicenta Santiago adquirió pleno derecho al balance favorable de la tutela desde el propio 15 de junio de 1973, fecha de la muerte de su padre. No puede derrotar el derecho de doña Vicenta a la herencia de su padre la tardanza en el trámite del pago de los fondos en custodia. La Sec. 3202(e) no se aplica a este caso. Doña Vicenta no era una “beneficiaría” dentro del significado de dicha disposición; era una heredera. La reversión al gobierno de Estados Unidos de beneficios derivados de las leyes sobre veteranos y bajo la custodia de un fiduciario es mandatoria cuando el beneficiario muere intestado y sin ascendientes, descendientes o colaterales. Tal derecho de reversión se extingue cuando el beneficiario deja herederos o legatarios.

Se expide él auto y se confirma la sentencia apelada.


 Los artículos citados expresan:
“Sec. 2691. A falta de personas que tengan derecho de heredar, con-forme a lo dispuesto en los precedentes subcapítulos, heredará el Estadq Libre Asociado de Puerto Rico, destinándose los bienes al ‘Fondo de la Universidad’.”
“See. 2692. Para que el Estado Libre Asociado de Puerto Rico pueda apoderarse de los bienes hereditarios habrá de preceder declaración judicial de heredero, adjudicándole los bienes por falta de herederos legítimos.”


 Veterans’ Benefit Act of 1957, Pub. L. 85-86, 17 de junio de 1957, 71 Stat. 186.


La voz “estado”, según se utiliza en estas leyes, incluye a Puerto Rico. Véase: 38 U.S.C. see. 101(20).